ON REHEARING.
McCrary, C. J.
Upon motion of counsel for respondents, in the foregoing case, a reargument was ordered, and the case has been reconsidered. It is insisted that it has become a rule of property in Arkansas that suits in chancery, to enforce a lien upon real estate created by sale under title bond, must' be commenced within the same period limited by law for bringing ejectment, in analogy to the statute of limitations. This suggestion is answered by the case of Lewis v. Hawkins, 23 Wall. 119, which went up from Arkansas. In that case the supreme court say: “In many of the cases it is held that the lien of the vendor, under the circumstances of this case, is substantially a mortgage. It is well settled that the possession of the mortgagor is not adverse to the mortgagee. In the case last cited it is said that to apply the statute of limitations ‘ would be like making the lapse of *615time the origin of title in the tenant against his landlord.’ That the remedy upon the bond, note, or simple contract for the purchase money is barred in cases like this, in nowise affects the right to proceed in equity against the land. A.s in respect to mortgages, the lien will be presumed to have been satisfied after the lapse of twenty years from the maturity of tiie debt, but in both cases laches may be explained and the presumption repelled. The principles upon which this opinion proceeds are distinctly recognized in Harris v. King, 16 Ark. 122. That case alone would bo decisive of the case before us. The considerations which apply where the vendor in such cases resorts to an action of ejectment were examined by this court in Burnett v. Caldwell, 9 Wall, 290.” The ease of Burnett v. Caldwell here referred to seems to establish conclusively the doctrine that the vendee, under a bond for a deed, though placed in possession by the vendor, does not hold adversely to the latter. The court say: “If the contract stipulates for possession by the vendee, or the vendor puts him into possession, he holds as a licensee. The relation of landlord and tenant does not exist between the parties. The characteristic feature of that relation is wanting. The vendee pays nothing for the enjoyment of the property. The case comes within the category of a license. In such cases the vendee cannot dispute the title of the vendor, any more than the lessee can question the title of his lessor.”
In Harris v. King, (16 Ark. 122,) the supreme court of Arkansas recognized the doctrine announced in these decisions. I do not feel at liberty to depart from that doctrine, and I do not think it can be maintained that a different rule has been, by other and later decisions, so firmly established in Arkansas as to constitute a settled .rule, respecting property in that state, which the federal courts are bound to follow. The doctrine that the purchaser who enters into possession without obtaining a conveyance of the legal title, and without paying the purchase money, who holds only under a bond for a deed, to be executed when the purchase price is paid, is a mere licensee, and a trustee for his vendor, having no adverse relation to him, is so well grounded in reason, and so thor*616oughly fortified by authority, that I am not disposed to depart from it. By the very fact of taking and holding under a bond for a deed to be thereafter executed by the vendor, such a purchaser recognizes the title of his vendor, and acknowledges himself as holding in subordination, and not in antagonism, to it. True, this relation may subsequently be changed, and the purchaser may assume an adverse position; but, when this is claimed, it must be shown by proof. If it appears that he entered into possession under a bond for a deed, and in amity with the holder of the fee, the law will presume a continuance of that relation until the contrary appears'. And it is equally clear that one who purchases from the holder of a mere equity of this character takes no greater rights, or stronger equity, than his vendor possessed.
It is said that the lien of the vendor in such a case is substantially a mortgage, and that a suit to foreclose a mortgage must be brought within the period fixed for commencing an action of ejectment to recover possession of the land. But this position is directly in conflict with the ruling of the supreme court of the United States in Lewis v. Hawkins, supra, where it is held that “the possession of the mortgagor is not adverse to that of the mortgagee," and that to apply the statute of limitations “would be like making the lapse of time the origin of title in the tenant against his landlord;” aud where it is said that the lien of a mortgage “will be presumed to have been satisfied after the lapse of 20 years from maturity of the debt,” unless the laches be explained, and the presumption repelled. It seems to me that this decision establishes the rule by which I must be governed as a matter of authority. It also commends itself tojmy mind as eminently just and reasonable.